17‐2638, et al. 
Gibbons v. Bristol‐Myers Squibb Co.


                       United States Court of Appeals
                           for the Second Circuit
                                                
                                   AUGUST TERM 2018 
                                                
     Nos. 17‐2638, 17‐2642, 17‐2643, 17‐2648, 17‐2661, 17‐2667, 17‐2677, 17‐2687,  
                                     17‐3765, 17‐3867 
                                                
                              CATHERINE GIBBONS, ET AL., 
                                   Plaintiffs‐Appellants, 
                                                
                                              v. 
                                                
                 BRISTOL‐MYERS SQUIBB COMPANY AND PFIZER INC., 
                                  Defendants‐Appellees. 
                                                
                            ARGUED:  NOVEMBER 27, 2018 
                               DECIDED:  MARCH 26, 2019 
                                                
                                                
       Before:      LIVINGSTON, CARNEY, SULLIVAN, CIRCUIT JUDGES. 
        
       In this multi‐district litigation, Plaintiffs bring a series of products liability 
actions against Defendants, the makers of Eliquis, for injuries they or decedents on 
whose  behalf  they are suing suffered while  taking  the drug.    The United  States 
District Court for the Southern District of New York (Cote, J.) denied motions to 
remand many of the actions to state court and then dismissed sixty‐four suits – 
fifteen of which are now before this Court – for failure to state a claim.  Because 
removal  was  proper  and  because  Plaintiffs’  complaints  do  not  meet  the  Rule  8 
standard, we affirm.  

                                         LAWRENCE R. LASSITER, Miller Weisbrod, 
                                         LLP, Dallas, TX and Lisa Causey‐Streete, 
                                         Salim‐Beasley, LLC, Natchitoches, LA, for 
                                         Plaintiffs‐Appellants. 
                                          
                                         NEAL KUMAR KATYAL (with Eugene A. 
                                         Sokoloff and Mitchell P. Reich on the brief), 
                                         Hogan Lovells US LLP, Washington, DC 
                                         and Loren H. Brown (with Cara D. 
                                         Edwards and Lucas P. Przymusinski), DLA 
                                         PIPER LLP (US), New York, NY, for 
                                         Defendants‐Appellees. 
                                          
RICHARD J. SULLIVAN, Circuit Judge: 

      Plaintiffs in this multi‐district litigation appeal from judgments entered by 

the United States District Court for the Southern District of New York (Denise L. 

Cote, J.) dismissing their products liability claims for injuries allegedly caused by 

the drug Eliquis (apixaban).  Specifically, Plaintiffs assert that the district court (1) 

incorrectly denied motions to remand forty‐four of the sixty‐four cases before it, 

and (2) wrongly concluded that Plaintiffs’ state law claims were preempted by the 

Food, Drug, and Cosmetics Act (“FDCA”).  Because, as explained below, we agree 

that removal was proper and that Plaintiffs’ state law claims are preempted, we 

AFFIRM.  

                                   I.  BACKGROUND 

      Defendants Bristol‐Myers Squibb Co. (“BMS”) and Pfizer Inc. (“Pfizer”) are 

pharmaceutical companies that are incorporated in Delaware and maintain their 


                                            2
principal places of business in New York.  Together, Defendants manufacture and 

distribute Eliquis, a blood‐thinning medication used to reduce the risk of stroke in 

patients with atrial fibrillation.  As might be expected, Eliquis increases patients’ 

risk of bleeding.  To that end, the drug, which was approved by the Food and Drug 

Administration in 2012, carries warnings about the risk of serious, and possibly 

fatal, bleeding events.   

      In  2015,  plaintiffs  nationwide  began  to  bring  products  liability  actions 

against Defendants, asserting that they or their decedents had suffered excessive 

bleeding after taking Eliquis that resulted in substantial injury (both physical and 

financial) or even death.  Although the suits arose under the laws of several states, 

plaintiffs generally alleged that the injuries they or their decedents suffered were 

attributable to the improper design of Eliquis and the insufficient warning labels 

that accompanied the drug.  Seventeen such suits made their way to the United 

States  District  Court  for  the  Southern  District  of  New  York,  where  they  were 

assigned to Judge Cote.  The district court ordered the parties to identify a single 

bellwether case, and the parties selected Utts v. Bristol‐Myers Squibb Co., No. 16‐cv‐

5688,  for  that  purpose.    Defendants  moved  to  dismiss  the  complaint  in  that 

exemplar action, and on December 23, 2016, the district court granted Defendants’ 



                                           3
motion  in  part.    See  Utts  v.  Bristol‐Myers  Squibb  Co.,  226  F.  Supp.  3d  166,  189 

S.D.N.Y. 2016) (“Utts I”).  The district court concluded that most of the claims in 

the Utts complaint, including the failure‐to‐warn claims, were preempted by the 

FDCA, and that the others simply did not meet the Rule 8 pleading threshold.  Id.  

The  district  court  dismissed  the  design  defect  allegations  with  prejudice,  but 

granted leave to amend the remaining claims.  Id.  The Utts plaintiffs filed their 

first amended complaint on January 20, 2017.   

       Following the district court’s dismissal of the original complaint in Utts, the 

Judicial Panel on Multidistrict Litigation transferred all Eliquis products liability 

actions pending in federal court to the Southern District of New York and assigned 

them to Judge Cote.  See S.D.N.Y. Case. No. 17‐md‐2754 (DLC), Doc. No. 1.  Judge 

Cote thereafter determined that the best procedure for the MDL would be to (1) 

allow  the  plaintiffs  in  Utts  to  amend  their  complaint  again,  (2)  have  the  parties 

brief a motion to dismiss that complaint, and then, (3) following its ruling on the 

motion to dismiss the amended complaint in Utts, permit the parties either to (a) 

proceed to discovery in all cases (if the motion were denied) or (b) have the non‐

Utts  plaintiffs  show  cause  why  their  similar  complaints  should  not  also  be 

dismissed on the grounds set out in the Utts opinion.  The parties agreed.   



                                              4
       The plaintiffs in Utts amended their complaint on February 24, 2017, setting 

out ten claims for:  (1) manufacturing defect; (2) failure to warn; (3) strict liability; 

(4) negligence; (5) breach of express warranty; (6) breach of implied warranty; (7) 

fraudulent  concealment;  (8)  negligent  misrepresentation;  (9)  violation  of  the 

California  consumer  protection  laws;  and  (10)  loss  of  consortium.    Defendants 

again moved to dismiss, and the district court again granted the motion, rejecting 

all of the Utts plaintiffs’ claims under Federal Rule of Civil Procedure 12(b)(6).  See 

Utts v. Bristol‐Myers Squibb Co., 251 F. Supp. 3d 644, 684 (S.D.N.Y. 2017) (“Utts II”).  

Following  the  entry  of  Utts  II,  the  district  court  gave  the  plaintiffs  in  the  other 

pending MDL suits two weeks to (1) amend their complaints and (2) show cause 

why those complaints should not be dismissed in light of Utts II.  Out of sixty‐

eight then‐pending actions, just nineteen plaintiffs attempted to show cause why 

dismissal was not warranted.  None was successful.  

       As  it  had  earlier  in  the  case,  the  district  court  set  out  its  reasoning  in  an 

exemplar  opinion  –  this  time,  Fortner  v.  Bristol‐Myers  Squibb  Co.,  No.  17‐cv‐1562 

(DLC), 2017 WL 3193928 (S.D.N.Y. July 26, 2017).  In that decision, the district court 

concluded that (1) Plaintiffs’ negligence and strict liability claims were preempted 

by the FDCA to the extent they were based on a design defect theory, and to the 



                                                5
extent they were based on a “failure to warn” theory, they were preempted by the 

FDCA and failed due to the label’s adequacy as a matter of law; (2) the breach of 

warranty  claims  failed  to  state  a  claim;  (3)  the  fraudulent  concealment  and 

negligent  misrepresentation  claims  failed  under  Rule  9(b);  and  (4)  the  state  law 

consumer protection claims were preempted and, in any event, failed to state a 

claim.  Id. at *2–5.  The district court then applied that reasoning to dismiss the 

other eighteen suits before it.  Plaintiffs timely appealed those dismissals, which 

were consolidated in this Court on September 15, 2017.   

       However, at the time the district court dismissed the nineteen actions before 

it, not all Eliquis cases pending nationwide had become part of the MDL.  Thus, at 

least  thirty‐three  cases  –  all  brought  by  the  same  counsel,  Salim‐Beasley,  LLC  – 

were pending in federal court in California awaiting transfer to the MDL at the 

time of Utts II.  Following the district court’s dismissal order in Utts II, the plaintiffs 

in  these  thirty‐three  California  actions  voluntarily  dismissed  their  suits  without 

prejudice and refiled them in Delaware state court.  Two days later, Defendants – 

who had not yet been served with the Delaware complaints – removed the actions 

to the United States District Court for the District of Delaware and requested that 

they be transferred and consolidated into the MDL before Judge Cote.  For their 



                                             6
part,  the  plaintiffs  in  the  thirty‐three  Delaware  actions  asked  the  District  of 

Delaware to remand their cases to state court, arguing that because the only basis 

for  federal  court  jurisdiction  was  diversity  of  citizenship,  Defendants’  status  as 

citizens  of  Delaware  meant  that  removal  was  prohibited  under  28  U.S.C. 

§ 1441(b)(2).  The District of Delaware denied the plaintiffs’ motions, see Young v. 

Bristol‐Myers Squibb Co., No. 17‐609‐LPS, 2017 WL 2774735, at *3 (D. Del. June 27, 

2017), and transferred the actions to Judge Cote, who eventually dismissed them 

with prejudice for the reasons articulated in Utts II.  Plaintiffs have not appealed 

the dismissal of those actions. 

       Nevertheless,  additional  Eliquis  plaintiffs  –  also  represented  by  Salim‐

Beasley, LLC – adopted a new strategy whereby they filed a series of new suits in 

Delaware state court.  When Defendants again removed the cases to federal court 

in Delaware before service, the new plaintiffs consented to the transfer of these 

removed actions to the MDL, and then asked Judge Cote to remand the suits to 

Delaware state court.  See, e.g., Cheung v. Bristol‐Myers Squibb Co., 282 F. Supp. 3d 

638, 641 (S.D.N.Y. 2017) (addressing four such actions).  The district court denied 

Plaintiffs’ remand motions, see id. at 644, and then applied the earlier reasoning of 

Utts II and Fortner to dismiss all forty‐five actions that came to it by this route (the 



                                             7
“Transferred Actions”).  The plaintiffs in the Transferred Actions timely appealed, 

and  the  forty‐five  Transferred  Actions  were  consolidated  on  appeal  with  the 

nineteen Eliquis actions already pending before this Court, of which fifteen now 

remain.1   

                                 II.  STANDARD OF REVIEW 

       “We  review  a  district  court’s  denial  of  a  motion  to  remand  de  novo.”  

O’Donnell  v.  AXA  Equitable  Life  Ins.  Co.,  887  F.3d  124,  128  (2d  Cir.  2018).    “In 

reviewing  a  denial  of  a  motion  to  remand,  ‘the  defendant  bears  the  burden  of 

demonstrating the propriety of removal.’”  Id. (quoting Cal. Pub. Emps.’ Ret. Sys. v. 

WorldCom, Inc., 368 F.3d 86, 100 (2d Cir. 2004)).  We also “review de novo a district 

court’s decision to grant a motion under Federal Rule of Civil Procedure 12(b)(6).”  

Spinelli v. Nat’l Football League, 903 F.3d 185, 196 (2d Cir. 2018) (emphasis added). 

                                       III.  DISCUSSION 

                                        A.  Removal 

       Plaintiffs first challenge the district court’s denial of their motions to remand 

the Transferred Actions.  Specifically, Plaintiffs argue that because the only basis 




  The other forty‐nine cases were voluntarily dismissed prior to oral argument.  See Motion 
1

Order, No. 17‐2638 (2d Cir. June 20, 2018), ECF No. 128. 

                                               8
for  federal  court  jurisdiction  is  diversity  of  citizenship,2  and  because  BMS  and 

Pfizer were sued in the state courts of their home state (Delaware), removal was 

barred by the forum defendant rule, 28 U.S.C. § 1441(b)(2), and the cases therefore 

should be remanded to state court.  We disagree. 

        Generally, any civil suit initiated in state court over which a district court 

would have had original jurisdiction “may be removed by . . . the defendants, to 

the district court of the United States for the district . . . embracing the place where 

such action is pending.”  28 U.S.C. § 1441(a).  Section 1441 permits removal on the 

basis of either federal question jurisdiction or diversity of citizenship.  See Marcus 

v. AT&T Corp., 138 F.3d 46, 52 (2d Cir. 1998).  But where, as here, the only basis for 

federal  subject‐matter  jurisdiction  is  diversity  of  citizenship  under  28  U.S.C. 

§ 1332, “the forum defendant rule applies.”  Encompass Ins. Co. v. Stone Mansion 

Rest. Inc., 902 F.3d 147, 152 (3d Cir. 2018).  Under that rule, which is set out at 28 

U.S.C. § 1441(b)(2), a suit that is “otherwise removable solely on the basis of . . . 

[diversity  of  citizenship]  may  not  be  removed  if  any  of  the  parties  in  interest 

properly joined and served as defendants is a citizen of the State in which such 

action is brought.”   



  The  parties  do  not  contest  that  the  plaintiffs  in  all  fifteen  actions  now  before  this  Court  are 
2

diverse from Defendants. 

                                                       9
       In the usual case, application of the forum defendant rule is straightforward:  

a  defendant  is  sued  in  a  diversity  action  in  the  state  courts  of  its  home  state,  is 

served in accordance with state law, attempts to remove the case, and is rebuffed 

by  a  district  court  applying  Section  1441(b)(2).    See,  e.g.,  Wilmington  Tr.,  N.A.  v. 

Pearson, No. 18‐cv‐4845 (PAC), 2018 WL 3918182, at *1 (S.D.N.Y. Aug. 16, 2018).  

Here,  however,  Defendants  removed  each  of  the  Transferred  Actions  to  federal 

court after the suit was filed in state court but before any Defendant was served.  

The  district  court,  reasoning  from  the  text  of  the  statute,  concluded  that  such 

removal  was  proper.    Cheung,  282  F.  Supp.  3d  at  641–42;3  see  also  Stan  Winston 

Creatures, Inc. v. Toys ‘R’ Us, Inc., 314 F. Supp. 2d 177, 180 (S.D.N.Y. 2003).  Other 

district  courts  in  this  Circuit  have  reached  the  opposite  conclusion.    See,  e.g., 

Torchlight  Loan  Servs.,  LLC.  v.  Column  Fin.,  Inc.,  No.  12‐cv‐8579  (RWS),  2013  WL 

3863887, at *2 (S.D.N.Y. July 24, 2013); In re IntraLinks Holdings, Inc. Derivative Litig., 

No.  11‐cv‐9636  (TPG),  2013  WL  929836,  at  *1–2  (S.D.N.Y.  Mar.  11,  2013).  

Nevertheless,  in  resolving  this  split  among  district  courts,  we  agree  with  the 

district  court  here  that  28  U.S.C.  § 1441(b)(2)  is  no  barrier  to  the  removal  of  the 



3  The District of Delaware reached the same conclusion – that the text of Section 1442(b)(2) was 
no barrier to pre‐service removal by a home‐state defendant – in denying the motion to remand 
the thirty‐three California actions.  Young, 2017 WL 2774735, at *2.  However, those actions are 
not before this Court.  

                                                10
Transferred Actions. 

       “Every exercise in statutory construction must begin with the words of the 

text.”    Saks  v.  Franklin  Covey  Co.,  316  F.3d  337, 345  (2d  Cir.  2003).    As  the  Third 

Circuit – the only other Court of Appeals to address the propriety of pre‐service 

removal by a defendant sued in its home state – recognized in Encompass Insurance, 

“the language of the forum defendant rule in section 1441(b)(2) is unambiguous.”  

902 F.3d at 152.  The statute plainly provides that an action may not be removed 

to federal court on the basis of diversity of citizenship once a home‐state defendant 

has been “properly joined and served.”  28 U.S.C. § 1441(b)(2) (emphasis added).  By 

its text, then, Section 1441(b)(2) is inapplicable until a home‐state defendant has 

been  served  in  accordance  with  state  law;  until  then,  a  state  court  lawsuit  is 

removable  under  Section  1441(a)  so  long  as  a  federal  district  court  can  assume 

jurisdiction over the action.  

       In  fact,  Plaintiffs  do  not  even  attempt  to  argue  that  the  text  of  Section 

1441(b)(2) supports their position.  Instead, Plaintiffs argue that the Court should 

depart from the plain meaning of Section 1441(b)(2) because applying the text of 

the  statute  (1)  produces  an  absurd  result  and  (2)  will  lead  to  non‐uniform 

application  of  the  removal  statute  depending  on  the  provisions  of  state  law.  



                                                11
Neither argument is persuasive. 

       “It is, to be sure, well‐established that ‘[a] statute should be interpreted in a 

way that avoids absurd results.’”  Sec. Exch. Comm’n v. Rosenthal, 650 F.3d 156, 162 

(2d Cir. 2011) (quoting United States v. Venturella, 391 F.3d 120, 126 (2d Cir. 2004)).  

That being said, a statute is not “absurd” merely because it produces results that a 

court  or  litigant  finds  anomalous  or  perhaps  unwise.    To  the  contrary,  courts 

should  look  beyond  a  statute’s  text  under  the  canon  against  absurdity  “only 

‘where  the  result  of  applying  the  plain  language  would  be,  in  a  genuine  sense, 

absurd,  i.e.,  where  it  is  quite  impossible  that  Congress  could  have  intended  the 

result  and  where  the  alleged  absurdity  is  so  clear  as  to  be  obvious  to  most 

anyone.’”  Catskill Mountains Chapter of Trout Unlimited, Inc. v. Envtl. Prot. Agency, 

846 F.3d 492, 517 (2d Cir. 2017) (quoting Pub. Citizen v. U.S. Dep’t of Justice, 491 U.S. 

440, 470–71 (1989) (Kennedy, J., concurring in the judgment)).  

       Plaintiffs argue that applying the plain text of Section 1441(b)(2) produces 

an absurd result in light of the overarching purpose of the removal statute, which 

is to allow an out‐of‐state defendant to escape prejudice in the state courts of the 

plaintiff’s home state by ensuring that a fair federal tribunal is available.  In light 

of this broad purpose, Plaintiffs frame the forum defendant rule as a carve‐out, 



                                            12
premised on the understanding that defendants are unlikely to be “home‐towned” 

in  their  home  state’s  courts.    Plaintiffs  then  explain  the  inclusion  of  the  phrase 

“properly  joined  and  served”  as  Congress’s  further  recognition  that  crafty 

plaintiffs might take advantage of the forum defendant rule to secure a state‐court 

trial by naming an unnecessary home‐state defendant against which they did not 

intend to proceed.  Thus, Plaintiffs assert that it is absurd to allow a home‐state 

defendant to use an exception meant to protect defendants from unfair bias (in the 

courts  of  a  plaintiff’s  home  state)  and  language  designed  to  shield  them  from 

gamesmanship (in the form of fraudulent joinder) to remove a lawsuit to federal 

court.   

       Plaintiffs are, of course, correct about the general purposes of the removal 

statute.    See  Lively  v.  Wild  Oats  Mkts.,  Inc.,  456  F.3d  933,  940  (9th  Cir.  2006) 

(“Removal  based  on  diversity  jurisdiction  is  intended  to  protect  out‐of‐state 

defendants  from  possible  prejudices  in  state  court.”).    But  while  it  might  seem 

anomalous  to  permit  a  defendant  sued  in  its  home  state  to  remove  a  diversity 

action, the language of the statute cannot be simply brushed aside.  Allowing a 

defendant that has not been served to remove a lawsuit to federal court “does not 

contravene” Congress’s intent to combat fraudulent joinder.  Encompass Ins., 902 



                                              13
F.3d at 153.  In fact, Congress may well have adopted the “properly joined and 

served”  requirement  in  an  attempt  to  both  limit  gamesmanship  and  provide  a 

bright‐line rule keyed on service, which is clearly more easily administered than a 

fact‐specific  inquiry  into  a  plaintiff’s  intent  or  opportunity  to  actually  serve  a 

home‐state defendant.  See Cheung, 282 F. Supp. 3d at 643.  Absurdity, then, cannot 

justify a departure from the plain text of the statute. 

       Plaintiffs also urge us to look past the language of Section 1441(b)(2) to avoid 

“non‐uniform application” of the forum defendant rule based on the vagaries of 

state  law  service  requirements.    Plaintiffs  are  correct  that  allowing  home‐state 

defendants to remove on the basis of diversity before they are served might mean 

that defendants sued in some states – those that require a delay between filing and 

service, like Delaware – will be able to remove diversity actions to federal court 

while defendants sued in others – those that permit a plaintiff to serve an action 

as soon as it is filed – will not.  But state‐by‐state variation is not uncommon in 

federal litigation, including in the removal context, see, e.g., Murphy Bros., Inc. v. 

Michetti Pipe Stringing, Inc., 526 U.S. 344, 354–55 (1999) (discussing state‐specific 

variations in connection with the deadline to remove a suit to federal court), and 

it does not follow from the existence of variation that we must look beyond the 



                                             14
plain text of Section 1441(b)(2).   

        Put  simply,  the  result  here  –  that  a  home‐state  defendant  may  in  limited 

circumstances  remove  actions  filed  in  state  court  on  the  basis  of  diversity  of 

citizenship – is authorized by the text of Section 1441(b)(2) and is neither absurd 

nor  fundamentally  unfair.    We  therefore  have  no  reason  to  depart  from  the 

statute’s express language and must affirm the district court’s denial of Plaintiffs’ 

motions to remand. 

                                              B.  Dismissal 

        Plaintiffs also challenge the district court’s dismissal of the remaining sixty‐

four suits – fifteen of which are now before us – on the grounds that their failure‐

to‐warn claims are preempted by the FDCA.  Because we agree with the district 

court  that  Plaintiffs’  negligence  and  strict  liability  claims,  as  alleged,  are 

preempted, we affirm the dismissal of those claims.4 




4  While Plaintiffs purport to contest the dismissal of their complaints in their entirety, they make 
no arguments regarding the district court’s conclusion that their breach of warranty, fraud, or 
state  consumer  protection  law  claims  were  inadequately  pled.    For  that  reason,  we  decline  to 
address  those  claims.    See  Norton  v.  Sam’s  Club,  145  F.3d  114,  117  (2d  Cir.  1998)  (“Issues  not 
sufficiently argued in the briefs are considered waived and normally will not be addressed on 
appeal.”).  And while Plaintiffs do challenge the district court’s purported error in “sua sponte 
considering, ruling on, and granting motions that Appellees never made in their cases,” as well 
as  its  finding  that  the  adequacy  of  Eliquis’s  label  could  be  determined  at  this  stage  in  the 
proceeding,  we  need  not  reach  these  arguments  given  our  affirmance  of  the  district  court’s 
conclusion as to preemption. 

                                                      15
      The  federal  government  regulates  the  manufacture,  labeling,  and  sale  of 

pharmaceuticals pursuant to the FDCA.  21 U.S.C. § 301 et seq.; see also Merck KGaA 

v. Integra Lifesciences I, Ltd., 545 U.S. 193, 196 (2005).  To bring a drug to market, a 

manufacturer  must  file  a  new  drug  application,  which  must  explain  the 

drugmaker’s tests and studies, demonstrate that the drug is “safe for use under 

the  conditions  prescribed,”  and  include  proposed  labeling  language.    21  U.S.C. 

§ 355(b)(1)(A),  (b)(1)(F),  (d).    “The  FDA’s  premarket  approval  of  a  new  drug 

application includes the approval of the exact text in the proposed label.”  Wyeth 

v. Levine, 555 U.S. 555, 568 (2009). 

      The FDA can direct a pharmaceutical manufacturer to change a drug’s label 

after it has entered the market, see 21 U.S.C. § 355(o)(4), but “manufacturers, not 

the FDA, bear primary responsibility for their drug labeling at all times,” Wyeth, 

555 U.S. at 579.  Nevertheless, drug manufacturers are limited in their ability to 

unilaterally change the labels on their products.  Specifically, to make a change on 

their own, a manufacturer must comply with the “changes being effected” (“CBE”) 

regulation, set forth at 21 C.F.R. § 314.70(c)(6)(iii).  That regulation 

      allows  drug  manufacturers  to  change  [a  label]  without  the  FDA’s 
      preapproval  if  the  changes  ‘add  or  strengthen  a  contraindication, 
      warning,  precaution,  or  adverse  reaction,’  or  ‘add  or  strengthen  an 
      instruction  about  dosing  and  administration  that  is  intended  to 


                                           16
     increase the safe usage of the drug product,’ in order to ‘reflect newly 
     acquired information.’   
             
Wyeth,  555  U.S.  at  591  (internal  citations  omitted)  (quoting  21  C.F.R. 

§ 314.70(c)(6)(iii)(A),  and  21  C.F.R.  § 314.70(c)(6)(iii)(C)).    “Newly  acquired 

information” can include either new data or new analyses of previously submitted 

data.  See 21 C.F.R. § 314.3(b). 

       “The Supremacy Clause establishes that federal law ‘shall be the supreme 

Law  of  the  Land  . . .  any  Thing  in  the  Constitution  or  Laws  of  any  State  to  the 

Contrary  notwithstanding.’”    PLIVA,  Inc.  v.  Mensing,  564  U.S.  604,  617  (2011) 

(quoting U.S. Const. art. VI, cl. 2).  Where federal and state law conflict – that is, 

where it is impossible for a party to follow both federal and state law – state law 

must give way.  Id.  Because manufacturers may unilaterally update a drug’s label 

if the change complies with the CBE regulation, a state law failure‐to‐warn claim 

that depends on newly acquired information – information that Defendants could 

have added to their label without FDA approval – is not preempted.  See Wyeth, 

555 U.S. at 568–72; see also In re Celexa & Lexapro Mktg. & Sales Practices Litig., 779 

F.3d 34, 40–41 (1st Cir. 2015). 

       Following Wyeth, PLIVA, and a third case that addressed FDCA preemption 

of  state  law  failure‐to‐warn  claims  in  connection  with  generic  drugs,  Mutual 


                                              17
Pharmaceutical Co., Inc. v. Bartlett, 570 U.S. 472 (2013), the Courts of Appeals have 

synthesized the requirements to properly plead and then prove a state law failure‐

to‐warn claim based on post‐drug‐release information.  Thus, to state a claim for 

failure‐to‐warn  that  is  not  preempted  by  the  FDCA,  a  plaintiff  must  plead  “a 

labeling  deficiency  that  [Defendants]  could  have  corrected  using  the  CBE 

regulation.”  In re Celexa, 779 F.3d at 41; see also Dolin v. GlaxoSmithKline LLC, 901 

F.3d 803, 812 (7th Cir. 2018).  If the plaintiff meets that standard, the burden shifts 

to  the  party  asserting  a  preemption  defense  to  demonstrate  that  there  is  “‘clear 

evidence that the FDA would not have approved a change’ to the  [prescription 

drug’s] label.”  In re Fosamax (Alendronate Sodium) Prods. Liab. Litig., 852 F.3d 268, 

283 (3d Cir. 2017) (quoting Wyeth, 555 U.S. at 571).    

       Plaintiffs’  claims  here  fail  at  the  first  step  because,  as  the  district  court 

recognized,  they  consist  of  “conclusory  and  vague”  allegations  and  do  not 

plausibly  allege  the  existence  of  newly  acquired  information  that  could  have 

justified Defendants’ revising the Eliquis label through the CBE regulation.  For 

example, the operative complaint in Fortner v. Bristol‐Myers Squibb Co. & Pfizer Inc., 

which is representative of all the pleadings now before us, alleges that “[b]efore 

and  after  marketing  Eliquis,  [D]efendants  became  aware  of  many  reports  of 



                                              18
serious hemorrhaging in users of [their] drugs” and that “[n]umerous . . . studies 

published after Eliquis’ approval in 2012 confirm the problematic bleeding events 

associated with Eliquis.”  Joint Appendix 1345–46, ¶¶ 62, 66.  However, for these 

“reports” and “studies” to constitute newly acquired information, as the term is 

defined in 21 C.F.R. § 314.3(b), they must have “reveal[ed] risks of a different type 

or greater severity or frequency than previously included in submissions to the 

FDA.”  Id.  As the district court observed, the Fortner complaint provides no basis 

upon  which  the  court  could  conclude  that  the  bleeding  events  covered  by  the 

alleged “reports” and “studies” presented a different type of risk than those the 

company had discussed with the FDA, or were more severe or more frequent than 

bleeding events that the government already knew about.  See In re Celexa, 779 F.3d 

at 42–43.  Accordingly, Plaintiffs’ complaints were properly dismissed. 

       On  appeal,  Plaintiffs  attempt  to  make  hay  out  of  the  district  court’s 

references  to  Utts  II  in  its  Fortner  opinion.    Specifically,  Plaintiffs  argue  that  the 

Utts complaint attached nine “reports, studies, and articles” that the district court 

relied on in concluding that the Utts plaintiffs had failed to allege “newly acquired 

information” within the meaning of the relevant regulations.  Utts II, 251 F. Supp. 

3d  at  663–72.    But  because  the  Fortner  complaint  removed  all  references  to  the 



                                                19
reports,  studies,  and  articles  that  were  attached  to  the  Utts  complaint  (compare 

S.D.N.Y. Case. No. 16‐cv‐5668 (DLC), Doc. No. 33 with Joint Appendix 1335–72), 

Plaintiffs now argue that the district court’s reliance on Utts II in Fortner must have 

improperly  considered  the  reports,  studies,  and  articles,  which  Plaintiffs  assert 

were not part of the pleadings in Fortner.   

       Plaintiffs  misread  Fortner.    Although  the  district  court  explained  that  the 

allegations  in  the  operative  complaint  in  that  case  simply  amounted  to  a  less‐

detailed  restatement  of  the  Utts  II  allegations,  it  did  not  dismiss  the  Fortner 

complaint because of the insufficiency of the sources cited in the second amended 

Utts complaint.  Instead, it reasoned that the Fortner complaint – and, by extension, 

the other complaints now before this court – did not provide enough information 

about the existence of newly‐acquired information to meet the Rule 8 threshold of 

“a short and plain statement of the claim showing that the pleader is entitled to 

relief.”  Fed. R. Civ. Proc. 8(a)(2).  Because we agree that Plaintiffs’ complaints lack 

sufficient factual allegations to state a claim that is not preempted, we affirm the 

judgments below. 

       Moreover,  had  the  district  court  erred  in  the  manner  Plaintiffs  suggest 

(which it did not), we would still affirm, since – as discussed above – Plaintiffs’ 



                                            20
complaints simply do not contain sufficient factual information to state a claim, 

and we “may affirm on any grounds for which there is a record sufficient to permit 

conclusions  of  law.”    Mitchell  v.  City  of  New  York,  841  F.3d  72,  77  (2d  Cir.  2016) 

(quoting Holcomb v. Lykens, 337 F.3d 217, 223 (2d Cir. 2003)).  

                                       IV.  CONCLUSION 

       For  the  foregoing  reasons,  we  AFFIRM  the  district  court’s  denial  of  the 

motions  to  remand  the  Transferred  Actions  and  AFFIRM  the  district  court’s 

dismissal of the fifteen actions now before this Court. 




                                               21